COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Advanced Powder Solutions, Inc., Relator

Appellate case number:      01-15-00758-CV

Trial court case number:    2014-16020

Trial court:                125th Judicial District Court of Harris County

        On September 3 2015, the relator, Advanced Powder Solutions, Inc., filed a
petition for a writ of mandamus seeking to vacate the respondent trial judge’s July 17,
2015 order denying the relator’s motion to submit to physical examination of the real
party in interest, Tremaine Hewitt. On September 3, 2015, the relator also filed a motion
for temporary relief, seeking a stay of the trial and removing the case from its current trial
setting of October 19, 2015, pending resolution of this mandamus petition. The relator
contends that a stay is necessary because, if mandamus relief is granted, the relator will
need adequate time to examine the real party in interest and to prepare a viable defense
before trial. Although no response has been filed by the real party in interest in
opposition to this motion yet, the relator’s certificate of compliance indicates that counsel
for the real party in interest has been contacted and is opposed to this motion.
        Accordingly, we grant the relator’s motion and ORDER that the trial date of
October 19, 2015, in the above-referenced trial court cause number is stayed. See TEX.
R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court is
finally decided or this Court otherwise orders the stay lifted. See id. Any party may file
a motion for reconsideration of the stay. See id. at 52.10(c).
       In addition, the Court requests a response to the petition for writ of mandamus by
any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be
filed within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually      Acting for the Court
Date: September 4, 2015